Olivee, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed by and between counsel, subject to the approval o the court, that at the time of exportation to the United States of the imitation pearl beads specified on the invoice under item Nos. 33491, 33492 and 33493, and covered by the reappraisement case noted above, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, to wit: Japan, in the usual wholesale quantities and in the ordinary course of trade, at the invoice value plus packing.
It is further stipulated and agreed between the parties hereto, that the export value to the United States at the time of exportation of the merchandise in question is no higher than the foreign market value above specified.
It is further stipulated and agreed between the parties hereto, that this stipulation be incorporated and made a part of the record in the reappraisement case noted above and that the reappraisement case be deemed submitted on this stipulation.
Ou the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that as to item Nos. 33491, 33492, and 33493 such values are the invoiced values, plus packing.
Insofar as the appeal relates to all other merchandise it is hereby dismissed. Judgment will be rendered accordingly.